Title: To Thomas Jefferson from George Washington, 27 [August] 1790
From: Washington, George
To: Jefferson, Thomas



Dear Sir
Friday Morning 27th. July [i.e. Aug.] 1790

Enclosed is the report (I mentioned to you on our Passage to Rhode-Island) of the Officer who was directed to explore the Navigation of Big Beaver &c.—When you have read, and taken such extracts from it as you may be inclined to do, please to return the papers to me, as they will have a place with some other Papers I mean to take with me to Virginia.
The short and rough Extracts also enclosed, were taken at the time of reading another report of the Ouabash River Navigation. Yrs. &c.,

G W———N

